DETAILED ACTION
The RCE filed January 21, 2021 has been entered. Claims 1-17 are pending. Claims 6-12 have been cancelled. Claims 1 and 13 are independent.

Allowable Subject Matter

Claims 1-5 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims a method of programming memory (e.g., NAND flash memory) system. 
Regarding independent claims 1 and 13, the major difference in the claims not found in the prior art is that a method for programming multiple-level memory cells (MLC), performing program operation and performing threshold voltage test to determine the threshold voltage is greater than a verification voltage, when a threshold voltage of a first memory cell is determined to be greater than a first verification voltage corresponding to a first programming state, inhibiting the first memory cell from being programmed during a next program operation; and when a second memory cell is to be programmed into a second programming state and a threshold voltage of a-the second memory cell is determined to newly become greater than a second verification voltage corresponding to a-the second programming state, keeping programming the second memory cell during a next program operation, wherein the first programming state is lower than a predetermined programming state, and the second programming state is no lower than the predetermined programming state over the prior art.
Claims 2-5 and 14-17 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-17 and new search closest prior arts does not reveal any arts that appear to teach, suggest or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUNG IL CHO/Primary Examiner, Art Unit 2825